DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a device and related method configured to correct an output current from a crossbar array by performing an affine transformation on the output current (see claims 1, 10 last clause).  However, the disclosure fails to reasonably disclose a mechanism by which the transformation is to occur.  The disclosure directs that a “correction unit” performs the correction (see paragraph 0030) but merely describes it as containing “electronic devices” which are “suitably program[ed]”. While the disclosure goes into great detail as to the transformation that is to occur (see paragraphs 0040+), there is not discussion as to the structural features configured to perform the transformation or the method steps in operating said structural features as claimed in the claims.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As noted above, the disclosure is lacking support for the claimed features.  Further the lack of description presents an undue burden on those having ordinary skill to practice the invention as claimed, since there is no discussion of the “correction unit” by which the key element of the invention is executed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, the disclosure is lacking in description of the “correction unit” and/or other means by which the claimed affine transformation is to be implemented. Therefore, one of ordinary skill would not be reasonably aware of when they would infringe such a limitation, since one of ordinary skill would not be aware of what structural features are represented by the claimed limitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 11, 12, 13, 14, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 2020/0096564) in view of Volkov (US 2020/0234480).
Regarding claims 1, 2, 11, 12, 13, 14, 15, 16, 19 and 20, the deficiencies of the claims and the disclosure as outlined above make searching and item-item matching of the claims with prior art impracticable.  However, in view of compact prosecution, the Examiner believes that Volkov and Ge represent the closes prior art at this time and combined seemed to teach the key features of the claims.  Specifically, Ge teaches a cross-bar neural network programmed by voltages on input lines and compensating the output current due to conductance error (see paragraph 0052 for example).  Ge fails to specifically teach that an “affine transformation” is performed as claimed.  However, Volkov teaches performing an affine transformation on output of a neural network (see paragraph 0080, an inverse affine transformation is also an affine transformation).
Therefore, it would have been obvious to those having ordinary skill at the time of filing to combine these teachings to provide an affine transformation on the neural network output current of Ge in order to provide compensation for the conductance error. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. 112, Applicant points to various areas of the disclosure for support.  Applicant points to paragraph 0020 which directs that the correction circuit is either an “analog circuit” or “a digital processing unit”.  Applicant’s reasoning seems to suggest that the claimed functionality of the correction unit is performed by the well-known and predictable “analog circuits” or “digital processing units” and therefore detailed disclosure is not necessary.  However, the Examiner finds that the functionality and integration with the cross bar array (see paragraph 0030 for example) suggests that this is not some “off the shelf” component ready to be integrated and programmed by “suitable signals” (see Remarks, page 9).  
During the interview the Examiner expressed that given the relatively new implementation of such neuromorphic systems as hardware devices, that the level of disclosure needed to show possession, enablement and clarity was high.  The Examiner requested that Applicant submit any evidence or point to prior art to help establish the correct level of ordinary skill in the art, but Applicant has not submitted any such evidence.
With respect to the prior art rejection(s), Applicant argues that secondary reference “Volkov only contemplates the use of an affine transformation with respect to image processing…there is no disclosure or suggestion...regarding applying an affine transformation…to correct each of the output currents” (see page 11).  This is a piecemeal analysis as primary reference Ge teaches the modification of an output current from a neural network.  Volkov teaches the use of neural network for a specific purpose (image analysis) and a reason why outputs thereof might want to be modified with an affine transformation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/               Primary Examiner, Art Unit 2824